DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Enoch Peavy on 26 May 2022.

The application has been amended as follows: 

IN THE CLAIMS1.	(Currently Amended) A gasket, comprising: 
a plurality of gasket members each including an annular reinforcing ring formed around an axis and an annular elastic body part that is formed around the axis and that is formed from an elastic body attached to the reinforcing ring, 
	wherein axially extending outer peripheral surfaces of a plurality of the reinforcing rings are close to each other, the axially extending outer peripheral surfaces being completely covered by an elastic material of a plurality of the elastic body parts, and [[an]] the elastic material of [[a]] the plurality of the elastic body parts join the plurality of the elastic body parts together,
wherein the axis of each of the plurality of the reinforcing rings extend parallel to each other at a spaced apart distance, and[[.]]
wherein, in a region where the plurality of the elastic body parts are joined together, the elastic material has an interconnecting elastic material portion that 5directly joins the axially extending outer peripheral surfaces of adjacent annular reinforcing rings of the plurality of reinforcing rings to each other.

END OF EXAMINER’S AMENDMENT

Allowable Subject Matter
Claims 1-3 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show a gasket having the details, as set forth in claims that include elements such as a plurality of gasket members each including an annular reinforcing ring formed around an axis and an annular elastic body part that is formed around the axis and that is formed from an elastic body attached to the reinforcing ring, wherein axially extending outer peripheral surfaces of a plurality of the reinforcing rings are close to each other, the axially extending outer peripheral surfaces being completely covered by an elastic material of a plurality of the elastic body parts, and the elastic material of the plurality of the elastic body parts join the plurality of the elastic body parts together,
wherein the axis of each of the plurality of the reinforcing rings extend parallel to each other at a spaced apart distance, and wherein, in a region where the plurality of the elastic body parts are joined together, the elastic material has an interconnecting elastic material portion that 5directly joins the axially extending outer peripheral surfaces of adjacent annular reinforcing rings of the plurality of reinforcing rings to each other.  Relevant references, such as Boardman (US 5,145,190) disclose a gasket (10, as seen in Figs. 1, etc.) comprising a plurality of gasket members (28 with 42) each including an annular reinforcing ring (42) formed around an axis (i.e. a central axis of the opening which it surrounds, e.g. 44 as seen in Figs. 1, 5, etc.) and an annular elastic body part (28, disclosed as elastomeric in column 3 lines 59-60, etc.) that is formed around the axis (as seen in Figs. 1, 5, etc.) and that is formed from an elastic body (i.e. the elastomeric body of 28) attached to the reinforcing ring (as seen in Figs. 5, etc.), wherein outer peripheral surfaces of a plurality of the reinforcing rings are close to each other (as seen in Figs. 1, etc. they are relatively close to each other as Applicant has not specified the degree to which they must be close to one another), and an elastic material of a plurality of the elastic body parts join the plurality of elastic body parts together (as seen in Figs. 1, etc. as they are joined together via element 12. Examiner notes Applicant’s recited claim limitations do not require that they be directly joined without any intervening elements), but fail to disclose at least wherein the axis of each of the plurality of the reinforcing rings extend parallel to each other at a spaced apart distance, and. wherein, in a region where the plurality of the elastic body parts are joined together, the elastic material has an interconnecting elastic material portion that directly joins the outer peripheral surfaces of adjacent annular reinforcing rings of the plurality of reinforcing rings to each other. Additional references such as Blasynski (US 2005/0053420) disclose a gasket (40, as seen in Figs. 1, 3, etc.) comprising a plurality of gasket members (e.g. as labeled in Examiner annotated Fig. 3 below) each including an annular reinforcing ring (44 and 54 respectively) formed around an axis (i.e. a central axis of the opening which it surrounds, as seen in Figs. 1, 3, etc.) and an annular elastic body part (including at least some of 42 or 52 respectively, disclosed as elastomeric in paragraph [0017], etc.) that is formed around the axis (as seen in Figs. 1, 3, etc.) and that is formed from an elastic body (i.e. the elastomeric body as seen in Figs. 1, 3, etc. that 42 and 52 are part of) attached to the reinforcing ring (as seen in Figs. 3, etc.), wherein outer peripheral surfaces of a plurality of the reinforcing rings are close to each other (as seen in Figs. 3, etc. they are relatively close to each other as Applicant has not specified the degree to which they must be close to one another), and an elastic material of a plurality of the elastic body parts join the plurality of elastic body parts together (as seen in Figs. 3, etc. they are directly joined together), and wherein in a region where the plurality of the elastic body parts are joined together (i.e. between 44 and 54), the elastic material having an interconnecting elastic material portion that directly joins the outer peripheral surfaces of adjacent annular reinforcing rings of the plurality of reinforcing rings to each other (as seen in Fig. 3 as there is only the elastic material that joins the reinforcing rings together), but fail to disclose at least that the axis of each of the plurality of the reinforcing rings that extend parallel to each other are at a spaced apart distance (i.e. they are not coaxial), and the axially extending outer peripheral surfaces being completely covered by an elastic material of a plurality of the elastic body parts.
Based on the prior art of record it would not have been considered obvious, at the time the invention was made, to have modified any of the cited prior art to arrive at the invention as claimed absent using applicant’s own disclosure as a guide and involving impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675